EL RENO COLLEGE — PHASE ONE COSTS CONSIDERED PART OF TOTAL PLAN COMMITMENT The $375,000 furnished by the El Reno College in the construction of phase one of its master campus plan would be considered as a portion of the 60% of the master plan as approved by the Oklahoma State Regents for Higher Education, rather than being considered only as funds furnished by the college towards the construction of phase one.  The Attorney General has considered your letter of January 19, 1971, in which you state as follows: "I am concerned with the long-range comprehensive plan for construction of new facilities for the El Reno College as projected in the master campus plan approved by and on file with the Oklahoma State Regents for Higher Education. The approximated cost of the total facility (to be constructed in three phases) is $2,500,000.00. In order to develop the first stage, the El Reno College, by bond authorization, School District I-34, contributed $375,000.00 with Federal funds of $406,364.00, and State funds of $100,000.00." Then you ask the following question: "I would like your opinion as to whether the $375,000.00 furnished by the El Reno College would be considered as a portion of the 60% of the long-range $2,500,000.00 facility rather than being considered only as funds furnished by the college for the construction of phase one." Your question is directed at the authority of the Oklahoma State Regents for Higher Education as set forth in 70 O.S. 4412 [70-4412] (1970), which provides as follows: "The Oklahoma State Regents for Higher Education shall have authority to allocate State aid to community junior colleges meeting the standards and criteria for accreditation by the State Regents, for capital improvements purposes from funds appropriated by the State Legislature for this purpose, provided that a long-range comprehensive plan for the campus development of the junior college has been prepared by the institution and approved by the State Regents. After approval of the plan, the State Regents may allocate from any funds available for such purpose not more than forty percent (40%) of the estimated cost of proposed construction of building and other capital improvements, provided that the institution shall have furnished assurance to the State Regents that the remaining sixty percent (60%) of the estimated cost of the construction project will be provided in the form of Federal and/or local funds." You advise in your letter that the El Reno Junior College has filed with the Oklahoma State Regents for Higher Education a master campus plan with an estimated total cost of $2,500,000.00, which plan has been approved by the Regents. As set forth above, the Regents, after approval of the plan, may allocate for the purposes of the plan, not more than 40% of the estimated cost of the proposed construction of buildings and other capital improvement, provided they have received assurance that the remaining 60% of the estimated cost will be provided in the form of Federal and/or local funds. This clearly indicates that the Regents, providing funds were available, could provide not more than 40% of the $2,500,000.00 cost of the master campus plan. However, the Regents could make such funds available only upon the assurance that the remaining 60% of the cost of the master campus plan would be provided in the form of Federal and/or local funds.  It is, therefore, the opinion of the Attorney General that your question be answered as follows.  The $375,000.00 furnished by the El Reno College in the construction of phase one of its master campus plan would be considered as a portion of the 60% of the master campus plan as approved by the Oklahoma State Regents for Higher Education, rather than being considered only as funds furnished by the college towards the construction of phase one.  (Marvin C. Emerson)